 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                            No. 1:18-cv-01676-NONE-SAB
12                   Plaintiffs,                        ORDER DISMISSING PLAINTIFF
                                                        MARIANA RAMIREZ PURSUANT TO
13           v.                                         RULE 25 OF THE FEDERAL RULES OF
                                                        CIVIL PROCEDURE
14   OLAM SPICES AND VEGETABLES, INC.,
                                                        (Doc. No. 19)
15                   Defendant.
16

17         On July 7, 2015, plaintiffs filed this class action in Alameda Superior Court alleging

18 violations of California labor law, and on December 10, 2018, the action was removed to this

19 court. (Doc. No. 1.) On December 13, 2019, pursuant to Federal Rule of Civil Procedure
20 25(a)(1), counsel for plaintiffs filed a notice and suggestion of the death of plaintiff Mariana

21 Ramirez. (Doc. No. 19.) According to the notice and attached death certificate, plaintiff

22 Mariana Ramirez passed away on October 14, 2019. (Id. at 3, 7.) Since becoming aware of the

23 passing, counsel have made diligent efforts to contact the next of kin and identify legal

24 successors or representatives of the deceased. (Id. at 3.) Counsel served the notice and

25 suggestion of death on the possible successors or representatives of the deceased through

26 personal service. (Id. at 4-5.)
27 ///

28 ///


                                                    1
 1        Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure:

 2        If a party dies and the claim is not extinguished, the court may order substitution
          of the proper party. A motion for substitution may be made by any party or by the
 3        decedent’s successor or representative. If the motion is not made within 90 days
          after service of a statement noting the death, the action by or against the decedent
 4        must be dismissed.
 5 Fed. R. Civ. P. 25(a)(1). “After a party’s death, if the right sought to be enforced survives only

 6 to or against the remaining parties, the action does not abate, but proceeds in favor of or against

 7 the remaining parties [and] [t]he death should be noted on the record.” Fed. R. Civ. P. 25(a)(2).

 8 The Ninth Circuit has held that there are two affirmative steps that trigger the running of the

 9 ninety-day period in Rule 25(a)(1). See Gilmore v. Lockard, 936 F.3d 857, 865 (9th Cir. 2019)

10 (citing Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994)). First, a party must formally

11 suggest the death of the party upon the record. Id. Second, the suggestion of death must be

12 served on parties in accordance with Rule of Civil Procedure 5 and served on nonparties in

13 accordance with Rule of Civil Procedure 4. Id.; Fed. R. Civ. P. 25(a)(3).

14        Here, plaintiffs have filed the formal notice suggesting death on the record and have

15 submitted an affidavit stating the notice has been personally served on the possible successors

16 or representatives of the deceased. (Doc. No. 19.) Plaintiffs have demonstrated compliance

17 with the initial requirements of Rule 25 and the ninety (90) day period began on December 13,

18 2019. Fed. R. Civ. P. 25(a). The death of Plaintiff Mariana Ramirez was suggested upon the

19 record more than ninety days ago, and no motion for substitution was made. Fed. R. Civ. P.
20 25(a)(1).

21        Accordingly, Mariana Ramirez is HEREBY DISMISSED as a named party in this action

22 pursuant to Federal Rule of Civil Procedure 25(a)(1), and the Clerk of the Court is directed to

23 note the death on the record and terminate Mariana Ramirez from the docket.

24
     IT IS SO ORDERED.
25

26     Dated:    April 7, 2020
                                                        UNITED STATES DISTRICT JUDGE
27

28


                                                    2
